Order entered December 22, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-01102-CR

                EX PARTE SCOTT KENT CHAMBERLAIN

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-83088-2020

                                    ORDER

      The Court has filed appellant’s notice of appeal from the trial court’s order

denying relief on his pretrial application for writ of habeas corpus. This is an

accelerated appeal governed by Texas Rule of Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal to file with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

      We ORDER the Collin County Clerk to file the clerk’s record by

January 8, 2021. We ORDER that the clerk’s record contain copies of the

indictment, the application for writ of habeas corpus, any response to the
application, the trial court’s order denying the application, any findings of fact and

conclusions of law, any other orders or documents related to the application for

writ of habeas corpus, and the trial court’s certification of appellant’s right to

appeal.

         We ORDER the court reporter to file, by January 8, 2021, either the

reporter’s record or written verification that no hearing was conducted.

          We ORDER appellant to file his brief by February 1, 2021. We

ORDER the State to file its brief by February 23, 2021. After the record and

briefs have been filed, the Court will notify the parties of the submission date and

panel.

         We DIRECT the Clerk to send copies of this order to the Honorable David

Waddill, Presiding Judge, County Court at Law No. 7; Shawn R. Gant, official

court reporter, County Court at Law No. 7; Stacey Kemp, Collin County Clerk;

and counsel for all parties.



                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE